Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 07, 2018

The Court of Appeals hereby passes the following order:

A19D0195. PHILLIP RAGLAND v. THE STATE.

      In February 2012, Phillip Ragland was convicted of aggravated assault and
aggravated battery, for which he was sentenced to twenty years with five to serve in
confinement. On August 18, 2016, the trial court entered an order revoking Ragland’s
probation. Ragland filed an untimely application for discretionary appeal from that
order, which was dismissed. See Case No. A17D0143 (decided November 2, 2016).
His convictions were ultimately affirmed on appeal in an unpublished opinion. See
Ragland v. State, Case No. A17A1677 (decided February 27, 2018). Now Ragland
has filed an “Application for Out of Time Discretionary Appeal,” seeking review of the
trial court’s August 2016 probation revocation order. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the entry
of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The requirements
of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). While this Court may grant an extension of time to              file a
discretionary application, the request for extension must be filed on or before the
application due date and must be submitted pursuant to Court of Appeals Rule 40 (b)
as an emergency motion. See Court of Appeals Rule 31 (i); see also OCGA § 5-6-39
(a) (5), (d); Gable v. State, 290 Ga. 81, 84-85 (2) (a) (720 SE2d 170) (2011). Ragland
made no timely request that would allow such an extension.
      Moreover, we dismissed Ragland’s first discretionary application seeking review
of the same probation revocation order. As a result, the doctrine of res judicata bars
Ragland from seeking further appellate review of the trial court’s order. See Norris v.
Norris, 281 Ga. 566, 567-568 (2) (642 SE2d 34) (2007); see also Echols v. State, 243
Ga. App. 775, 776 (534 SE2d 464) (2000) (“It is axiomatic that the same issue cannot
be relitigated ad infinitum. The same is true of appeals of the same issue on the same
grounds.”).
      For these reasons, Ragland’s application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  12/07/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.